DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “According to the Examiner, Newman teaches a single, low-friction plate for repositioning patients, while Assink teaches a high-friction surface and the use of a system of two plates. The Examiner contends that one of ordinary skill would have found it obvious to modify Newman according to Assink, and thereby arrive at the present invention as recited in claims 1 and 10. Applicant points out that what Assink describes is a soft and flexible bed pad, while Newman describes a hard, rigid patient transfer board. These are two different products having different uses, and Applicant submits that one of ordinary skill would not look to Assink in order to find suggestions for improvements to Newman. The examiner contends that motivation to modify Newman's hard plate with a high-friction "sheet layer" would be "to prevent the bed pad from sliding around during normal movement," citing Assink at para. [0042]. Applicant points out that Assink teaches two different "sheet layers" 62 and 68 (Assink, para. [0031].) In the context of paragraph [0042], it is clear to one of ordinary skill that it is the second sheet layer (the lower surface) that is either low friction, to facilitate sliding the pad around, or high-friction, to prevent the pad from sliding around. (It would be the patient who slid around -or not- if it were the upper, first sheet layer that was being modified.) Assink thus teaches two separate embodiments: a high-friction lower surface, and a low-friction lower surface. There is no teaching in Newman or in Assink of a device having both types of surface, as presently claimed, nor is there any teaching regarding the coefficient of friction of the upper surface. Applicant respectfully submits that 
This is not found persuasive. Both Newman and Assink relate to bed transfer pads/boards (see abstracts of both), and thus modifying one transfer board with another would have been obvious to one of ordinary skill in the art. Specifically, one of ordinary skill in the art prior to Applicant’s filing date would have found it obvious to modify the transfer board of Newman to include the high friction upper surface of Assink in order to prevent the patient from moving around and prevent the bed pad from sliding in relation to the patient. Additionally, Applicant is correct in stating that Assink teaches a high friction lower surface embodiment or a low friction lower surface embodiment, however the lower surface is not what is being used to reject the claim. Assink states, as is included in the quote in the previous rejection that “The sheet layer may obtain the water repellant or water absorbent properties and the low friction or high friction properties.” (Paragraph 42) Thus the sheet layer, which is the upper layer of Assink as explained in the rejection, may be either high friction or low friction (and have a corresponding coefficient of friction). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the top layer of Newman to have a high coefficient of friction as is taught by Assink in Paragraph 42.
Applicant also argued, “The Examiner relies on Newman and Assink for the reasons stated above, and also for teaching the use of rigid thermoplastics (Newman, col. 4 lines 16-18.) Neither reference teaches the use of elastomers, and the Examiner relies on DuDonis to remedy this defect. DuDonis teaches a cushion with a fabric cover, the fabric optionally being waterproofed with a polyurethane elastomer (DuDonis, para. [0089]). According to the Examiner, DuDonis thereby teaches an upper section formed from an elastomer, as required in claims 2 and 3 (Office action, para. (c).) 
This is not found persuasive. DuDonis teaches that it would have been obvious to one of ordinary skill in the art at the time of invention to include an elastomeric coating on a user support surface. When applied to the combination of Newman and Assink, this would result in an upper section formed from an elastomeric material. Formed from does not require that the upper layer be formed exclusively from an elastomeric material, or impart any other exclusionary connotation to the claim. An object can be formed from more than one component. Thus including the coating of DuDonis would result in an upper section formed from, at least in part, the elastomer and meet the claim. 
Applicant also argued, “The Examiner also contends that Assink, in Fig. 10, teaches a system of two plates, as recited in claims 10-14. Claims 10-14, as presently amended, recite two separate plates. Applicant points out that Assink teaches two plates connected to one another, acting as a single plate, but being foldable for ease of storage, and having at most 2 inches of relative motion between the plates (Assink, para. [0035].) This disclosure does not teach or suggest the two separate plates of the present invention.”

Applicant also argued regarding claim 15, “According to the Examiner, White teaches a connecting strap adapted to connect a pair of straps attached to a pair of plates. Applicant respectfully points out that what White teaches is a strap 34 which does not connect to other straps, but rather connects to "anchor flaps" 26 and 32, which are secured to the cushions of a folding set of couch cushions (White, col. 2 lines 47-62.) Applicant further submits that one of ordinary skill in the art would not find in White's strap, intended to hold the cushions of a couch in certain configurations, any teaching or suggestion to use a similar strap as part of a patient positioning system. White is non-analogous art, and would not be looked to by a person of ordinary skill seeking to improve upon prior art patient positioning systems.”
This is not found persuasive. White teaches a strap (34) which extends between a first strap attached to a first pad (strap 30) and a second strap attached to a second pad (strap 32). Although 32 is referred to as a flap, a strap is defined by Merriam Webster as “a narrow usually flat strip or thong of a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096). 
Regarding claim1, Newman teaches a plate for repositioning patients, comprising an upper section (Figure 7; 42 and 44), affixed to a lower section (Figure 7; 40) having a low coefficient of friction (Column 4; lines 16-18, polyethylene has a low coefficient of friction), and a strap (Figure 7; 22) attached to the lower section. Newman does not teach the upper section having a high coefficient of friction. Assink teaches the upper section having a high coefficient of friction (Paragraph 42 “it may be desirable to have a high coefficient of friction to prevent the bed pad from sliding around during normal movement. The sheet layer may obtain the water- repellant or water-absorbent properties and the low -friction or high -friction properties”, the sheet layer is top layer 14). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the top surface of the upper section of Newman to be high 
Regarding claim 10, Newman does not teach a system for repositioning patients, comprising two separate plates. Assink teaches a system for repositioning patients, comprising two separate plates (Figure 10; 100 and 110). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to be two plates as in Assink in order to allow for easier storage of the device.
Claims 2, 3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of DuDonis (US Patent Application Publication 20080178390). 
Regarding claim 2, Newman teaches the lower section is formed from a rigid thermoplastic (Column 4; lines 16-18). Newman does not specifically teach the upper section is formed from an elastomeric material. DuDonis teaches the upper section is formed from an elastomeric material (Paragraph 89). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the vinyl fabric of Newman to include a water resistant polymer coating such as thermoplastic urethane as in DuDonis in order to prevent the transfer board’s cushioning layer from becoming moldy.
 Regarding claim 3, Newman does not specifically teach the elastomeric material is a silicone polymer or a thermal plastic urethane. DuDonis teaches the elastomeric material is a silicone polymer or a thermal plastic urethane (Paragraph 89). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the vinyl fabric of Newman to include a water resistant polymer coating such as thermoplastic urethane as in DuDonis in order to prevent the transfer board’s cushioning layer from becoming moldy.
Regarding claim11, Newman does not teach a system for repositioning patients, comprising two separate plates. Assink teaches a system for repositioning patients, comprising two separate plates (Figure 10; 100 and 110). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to be two plates as in Assink in order to allow for easier storage of the device. 
Regarding claim 12, Newman does not teach a system for repositioning patients, comprising two separate plates. Assink teaches a system for repositioning patients, comprising two separate plates (Figure 10; 100 and 110). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to be two plates as in Assink in order to allow for easier storage of the device.
Claims 4, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of Phillips (US Patent 8096008). 
 Regarding claim4, Newman does not teach the upper section is affixed to the lower section by means of an adhesive. Phillips teaches the upper section is affixed to the lower section by means of an adhesive (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired. 
Regarding claim 7, Newman does not teach the upper section is reversibly affixed to the lower section. Phillips teaches the upper section is reversibly affixed to the lower section (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the 
Regarding claim13, Newman does not teach a system for repositioning patients, comprising two separate plates. Assink teaches a system for repositioning patients, comprising two separate plates (Figure 10; 100 and 110). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to be two plates as in Assink in order to allow for easier storage of the device. 
Regarding claim 14, Newman does not teach a system for repositioning patients, comprising two separate plates. Assink teaches a system for repositioning patients, comprising two separate plates (Figure 10; 100 and 110). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to be two plates as in Assink in order to allow for easier storage of the device.
Claims 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of DuDonis (US Patent Application Publication 20080178390) further in view of Phillips (US Patent 8096008). 
 Regarding claim5, Newman does not teach the upper section is affixed to the lower section by means of an adhesive. Phillips teaches the upper section is affixed to the lower section by means of an adhesive (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired.
Regarding claim6, Newman does not teach the upper section is affixed to the lower section by means of an adhesive. Phillips teaches the upper section is affixed to the lower section by means of an adhesive (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired. 
Regarding claim8, Newman does not teach the upper section is reversibly affixed to the lower section. Phillips teaches the upper section is reversibly affixed to the lower section (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired. 
Regarding claim9, Newman does not teach the upper section is reversibly affixed to the lower section. Phillips teaches the upper section is reversibly affixed to the lower section (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired.
Claims 15 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of White (US Patent 4518203).
Regarding claim15, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. White teaches a connecting strap (Figure 5; 34) adapted to connect the straps attached to the separate plates (Figure 5; the straps attached to the plates (plates here are 12 and 16) are 32 and 30). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in White in order to allow for easier storage of the transfer pads. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of DuDonis (US Patent Application Publication 20080178390) in view of White (US Patent 4518203) 
Regarding claim16, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. White teaches a connecting strap (Figure 5; 34) adapted to connect the straps attached to the separate plates (Figure 5; the straps attached to the plates (plates here are 12 and 16) are 32 and 30). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in White in order to allow for easier storage of the plates. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).” 
Regarding claim17, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. White teaches a connecting strap (Figure 5; 34) adapted to connect the straps attached to the separate plates (Figure 5; the straps attached to the plates (plates here are 12 and 16) are 32 and 30). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of Phillips (US Patent 8096008) in view of White (US Patent 4518203). 
Regarding claim 18, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. White teaches a connecting strap (Figure 5; 34) adapted to connect the straps attached to the separate plates (Figure 5; the straps attached to the plates (plates here are 12 and 16) are 32 and 30). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in White in order to allow for easier storage of the transfer pads. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).” 
Regarding claim19, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. White teaches a connecting strap (Figure 5; 34) adapted to connect the straps attached to the separate plates (Figure 5; the straps attached to the plates (plates here are 12 and 16) are 32 and 30). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in White in order to allow for easier storage of the transfer pads. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673